Citation Nr: 1512299	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  09-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for tinea versicolor, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1994 to January 1998, and from February 2001 to October 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which reduced the disability rating for tinea versicolor from 60 percent to 30 percent, effective December 1, 2008.  The Veteran disagreed with the reduction, arguing that she is entitled to at least a 60 percent rating, if not higher.  In November 2011, the Veteran testified before the undersigned; a transcript of the hearing is of record.

In a December 2013 decision, the Board restored the 60 percent rating for tinea versicolor and remanded the issue of entitlement to a rating in excess of 60 percent to the Agency of Original Jurisdiction.  The Board remanded the matter again in August 2014.  

(The Board notes that revised provisions for evaluating skin conditions were enacted effective October 23, 2008, applicable to claims received on or after October 23, 2008, 73 Fed. Reg. 54708 (Sept. 23. 2008), or to those claims pending as of that date, but not yet rated, for which the Veteran has requested review under the revised criteria.  77 Fed. Reg. 2909 (Jan. 19, 2012).  The Veteran did not originally file a claim in this matter, but she filed an October 24, 2008 notice of disagreement in response to a September 2008 rating reduction, asserting that her disability had worsened.  For purposes of completeness, the Board has determined that the Veteran instituted her claim for increase on October 24, 2008, after the change in regulations.  The timing of her claim, however, has no effect on the criteria to be applied.  While Diagnostic Code 7800 was revised, in part, no relevant changes were made to the diagnostic criteria applicable in this matter.  As such, for purposes of clarity, the Board will cite to the 2014 version of the C.F.R., but observes that it is applying the same criteria as existed at the time of the reduction.)


FINDING OF FACT

The Veteran's tinea versicolor is manifested by a skin rash, burning at times, that covers up to 20 to 40 percent of her exposed areas, and up to 20 to 40 percent of her total body, with hypo- and hyper-pigmented coloration, and areas of scaly skin.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for tinea versicolor have not been met, and referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7806, 7817 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In January 2014, VA provided the Veteran notice of the type of evidence needed to substantiate her claim on both schedular and extraschedular bases.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  While such notice was after the initial adjudication of the claim, as her appeal arose from disagreement with a disability reduction, any timing deficiency of the notice was cured by a November 2014 readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006).

VA's duty to assist the Veteran in the development of the claim includes procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains all of the Veteran's pertinent treatment records, as well as the results of multiple VA examinations, including a skin examination from September 2014 that complied with the Board's August 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication of any outstanding relevant evidence.

The Veteran's statements in support of the claim are of record, including testimony provided at a November 2011 Travel Board hearing before the undersigned.  The hearing focused on the elements necessary to substantiate her increased rating claim and the Veteran demonstrated that her actual knowledge of the elements necessary to substantiate the claim for benefits through her testimony.  The Board finds that, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As such, all necessary development has been accomplished, and no further assistance to the appellant is required.  38 C.F.R. § 3.159(c); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased ratings VA must consider that a claimant may experience multiple distinct degrees of disability from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran seeks an increased rating for her service-connected tinea versicolor.  She has consistently been diagnosed throughout the period on appeal with tinea versicolor, a skin rash that has appeared on various parts of her body, including her neck, shoulders, back, trunk, thighs, chest, and breasts.  The highest percentages of her body covered by the rash during the appeal have been noted as 20 to 40 percent of her exposed areas, and 20 to 40 percent of her total body.  During the summer, the rash is worse and is productive of a burning sensation.  Treatment providers in May and July 2009, and August 2013, noted hyper-pigmentation of the neck with scaling, diagnosed as tinea versicolor.  The July 2011 examiner noted that "tinea versicolor is non-disabling, rather a nuisance type rash which requires strict compliance with medication prescribed."  

The Veteran is currently assigned a 60 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7806, which provides for a maximum rating of 60 percent where the skin disability covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas is affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118, DC 7806.  

Initially, the Board finds that the 60 percent rating under Diagnostic Code 7806 fully addresses the current manifestations of her skin disability.  The record, in fact, fails to demonstrate that during the period of the current appeal, more than 40 percent of her exposed areas or of her total body have been affected by the rash, suggesting that her symptoms are contemplated by a lower, 30 percent rating, which applies when the skin disorder covers 20 to 40 percent of the exposed areas the body, or of the total body.  Id.  

As 60 percent is the maximum rating under Diagnostic Code 7806, in order to show that an increased schedular rating is warranted, she would have to demonstrate symptomatology described in a different diagnostic code.  The potentially applicable codes for an increased schedular rating include (1) Diagnostic Code 7800, which allows an 80 percent rating for skin conditions of the head face or neck, with a finding of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement (such characteristics include (a) scars 5 or more inches in length; (b) scars at least one-quarter inch wide; (c) scars elevated or depressed on palpitation; (d) adherent scars; (e) skin hypo- or hyper-pigmented in an area exceeding six square inches; (f) abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; (g) missing underlying soft tissue in an area exceeding six square inches; and (h) indurated and inflexible skin in an area exceeding six square inches); or (2) Diagnostic Code 7817, which provides a 100 percent rating where there is exfoliative dermatitis with generalized skin involvement plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy during the past 12-month period.  38 C.F.R. § 4.118.

The Veteran does not meet the criteria for an 80 percent rating under Diagnostic Code 7800, as there is insufficient "disfigurement" of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The September 2014 examiner found that there was no scarring or disfigurement of the head, face, or neck, noting that 5 to 20 percent of the Veteran's exposed areas were affected by her rash.  While other examiners have also found that her skin hypo- and hyper-pigmentation affected her head, neck, and face at times (such as the July 2011 examiner's findings that between 5 and 20 percent of the head, face, and neck were affected, or the January 2008 examiner's findings that between 20 and 40 percent of that area was affected), no examiners or treatment providers have noted tissue loss or distortion or asymmetry of any facial features.  The Veteran likewise has not described such symptoms in her statements or at her November 2011 Board hearing.  Considering the evidence of some hypo- and hyper-pigmentation of the neck, as well as the May 2009 provider's finding of scaling of the skin of the neck, the Board finds that there are two "characteristics of disfigurement" - areas of the head, face, or neck with hypo- or hyper-pigmented skin, and with abnormal skin texture.  Even considering those findings, however, such disfigurement would warrant only a 30 percent rating under Diagnostic Code 7800, and not the potentially higher 80 percent rating.

Likewise, the Veteran does not meet the criteria for a 100 percent rating under Diagnostic Code 7817.  The September 2014 examiner noted that she did not have exfoliative dermatitis, during the preceding 12 months, and there is no other evidence in the claims file to suggest that she has had such a diagnosis at any time during the period on appeal.  Even considering this diagnostic code analogously, the treatment record fails to document any evidence of systematic manifestations of her condition, such as fever, weight loss, or hypoproteinemia.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7817.  

Extraschedular Consideration

The Board has closely considered the question of whether the Veteran's disability warrants extraschedular consideration.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Initially, therefore, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the criteria are inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms," i.e., marked interference with employment or frequent periods of hospitalization.  Id.  

Under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effects of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; the Board has considered the Veteran's service-connected fracture of the left fifth proximal phalanx, which has been non-compensable since service connection was granted in January 1998, and for which the record fails to document current symptomatology, and finds that there is no evidence that the foot disability has had any combined effects with the service-connected skin condition. 

As explained above, the Veteran's skin disability is manifested by, at its most severe, a skin rash, burning at times, that covers 20 to 40 percent of her exposed areas, and 20 to 40 percent of her total body.  Those symptoms are specifically contemplated by a lower, 30 percent rating under Diagnostic Code 7806.  The Board acknowledges that the rating criteria provided by Diagnostic Code 7806 do not specifically include the symptom of "burning," but such symptomatology is in fact fully contemplated by that code.  Diagnostic Code 7806 addresses the symptoms of eczema; a generally-recognized symptom of eczema is "sensations of itching and burning."  See Stedman's Medical Dictionary at 566 (27th ed. 2000) (definition of eczema).  Further, the two "characteristics of disfigurement" she demonstrated under Diagnostic Code 7800 would not support more than a 30 percent rating, either.  It is evident that the rating criteria available under 38 C.F.R. § 4.118 and reasonably describe the symptoms the Veteran's skin condition has caused, and provide for ratings based on more severe symptomatology.  The Veteran's disability picture is not shown to be exceptional or unusual.  

The Board also notes that under the second element in Thun, the Veteran's disability has not resulted in marked interference with employment or frequent periods of hospitalization that would render the application of the schedular criteria impractical.  The record notes zero hospitalizations related to the skin condition, and the only suggestion of any interference with employment is her December 2008 statement to her treatment provider that her summer symptoms "are enough to impact her work . . . life."  No specific interference with employment is described in the record, and the September 2014 examiner determined that disability, in fact, did not impact her ability to work.  As such, even if there was evidence that the rating criteria did not adequately contemplate the Veteran's disability, under the first element in Thun, she has not met the second element necessary for consideration of an extraschedular evaluation.  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b).  

Finally, the Board notes that, other than the Veteran's December 2008 reference to the skin condition having an "impact" on her work life, there is no evidence that the skin condition has resulted in unemployability.  A claim for a total disability rating based on individual unemployability due to service connected conditions has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.   8 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a disability rating in excess of 60 percent for tinea versicolor is denied.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


